JS 44 (Rev. 06/17}

h2s-cv-0232 EDEL OOVERISHEED 05/28/19 Page g Qe

é 9326

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

TU bA ENF ES America pure | RANTS
1907 Chestnut Street

Philadelphia, PA 19103
County of Residence of First Listed Defendant f Philadelphia
(IN US, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES,
THE TRACT OF LAND INVOLVED,

 

    

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

   
 

NOTE:

Cc) Attorneys (Firm Name, Address, and Telephone Nunber) Attomeys (if Known)
KML Law Group, P.C. - Rebecca A. Solarz, Esquire
701 Market Street, Ste. 5000, Phila., PA 19106

215-627-1322, RSolarz@kmlilawgroup.com

 

 

 

 

 

 

    

 

    

 

 

 

 

 

 

 

 

 

 

 

 

BASIS OF JURISDICTION (Piace an "x" in One Box Only) IF. CETIZENSHIP OF PRINCI L PARTIES (Piace an “X" it One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant}
mh .S. Government 3 Federal Question PTF [ BEF PTF DEF
Plaintiff (OS, Government Not a Party) Citizen of This State ot iX | fincorporated or Principal Place M4 m4
of Business In This State
O2 US. Goverament 4 Diversity Citizen of Another State o2 2 Incorporated and Principal Place ms 5
Defendant (indicate Citizenship of Parties in Ten: Tf) of Business In Another State
Citizen or Subject ofa o3 O 3. Foreign Nation 06 O86
Foreign Country
IV. NATURE OF SUIT (face an "x" itt Que Box Only) Click here for: Nature of Suit Code Descriptions.
[EEE CONTRA CTE 2s Se TORTS Soe ee ieee [OR BEPTURE/PENABEY24 22°" BANKRUPTCY. OTHER STATUTES :
© 110 Insurance PERSONAL INJURY PERSONAL INJURY = [C7 625 Drug Related Seizure O 422 Appeal 28 USC 158 G 375 False Claims Act
220 Marine 0 310 Airplane C) 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal G 376 Qui Tam (31 USC
OF £30 Miller Act OG 315 Airplane Product Product Liability CF 690 Other 28 USC 157 3729(a)}
{J 140 Negotiable Instrument Liability 1 367 Health Care/ OF 400 State Reapportionment
0 £50 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical =: PROPERTY: RIGHTS 2/01 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C 820 Copyrights O 430 Banks and Banking
(1 151 Medicare Act 0 330 Federal Employers’ Product Liability OF 830 Patent ( 450 Commerce
© 152 Recovery of Defaulted Liability 1 368 Asbestos Personal C] 835 Patent - Abbreviated 0 460 Deporaation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0) 344 Marine Product Liability oN O 840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTP® [seo LABOR! eee Te: SOCIAL SECURITY=2202.]01 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle C} 370 Other Fraud 710 Fair Labor Standards 0 861 HIA (1395) OF 490 Cable/Sat TV
O 160 Stockholders’ Suits 0 355 Motor Vehicle 371 Truth in Lending Act 862 Black Lung (923} 11 850 Securities/Commodities!
€) 190 Other Contract Product Liability CF 380 Other Personal C7 720 Labor/Management O 863 DIWC/DIWW (405(g)} Exchange
O 195 Contract Product Liability {0 360 Other Personal Property Damage Relations 1 864 SSED Title XVI 1 890 Other Statutory Actions
1 196 Franchise Injury CO) 385 Property Damage O 740 Railway Labor Act © 865 RS: (405(g)} 0 891 Agricultural Acts
362 Personal Injury - Product Liability 0) 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
[ees REAL PROPERTY .305 22-2 CIVEERIGHES 22255 [{PRISONER PETITIONS ©] 790 Other Labor Litigation = PEDERAE TAX SUITS 2: Act
@ 210 Land Condemnation CO 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff O 896 Arbitration
6 220 Foreclosure O 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
G 230 Rent Lease & Ejectment 1) 442 Employment (J 510 Motions to Vacate 0 871 IRS-—Third Party Act/Review or Appeal of
G 240 Torts to Land 0 443 Housing! Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 0 530 General 1 950 Constitutionality of
G 290 All Other Real Property (J 445 Amer, w/Disabilities ~] 1 535 Death Penalty Lee MEMEGRA TION ces State Statutes
Employment Other: 0 462 Naturalization Application
() 446 Amer, w/Disabilities -[01 540 Mandamus & Other [4 465 Other Immigration
Other O 550 Civil Rights Actions
0) 448 Education O) 555 Prison Condition
OF 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

 

-{V4 ORIGIN (Piaee an “X” in One Box Only)

 

 

 

 

Original M2 Removed from O 3 Remanded from O 4 Reinstatedor O 5 Transferred from 6 Multidistrict Cl & Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De wot cite jurisdictional statutes snless diversity):
VIL CAUSE OF ACTION 28.8.0, 1346
° Brief description of cause:
Enforced Collections
VEL REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $

CHECK YES only if demanded ( ee

 

 

 

 

    

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv,P. JURY DEMAND: OYed 34No
VIII. RELATED CASE(S) ?
IF ANY (See instruetions): JUDGE DOCKET NUMBER
DATE . “ SIGNATURE OF ATTORNEY OF RECORD :
Refs pay 28 ‘ills
FOR OFTICE USE ONLY pTTe
RECEIPT # APPLYING FFP JUDGE

AMOUNT MAG. JUDGE
Case 2:19-cV-Q8R4GMISTRRNOHERRIGT OF PERNSTDIARIO Pa

eS DESIGNATION FORM

(to be used by counsel or pra se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

   

 

Address of Plaintif® clo Suite 5000 — BNY Independence Center, 701 Market Street, Philadelphia, PA 19106-1532
1907 Chestnut Street Philadelphia, PA 19103 .

 

 

 

 

 

 

Address of Defendant:

Place of Accident, Incident or Transaction: Action of Enforced Collections
RELATED CASE, IF ANY:

Case Number, Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

1. Is this cage related to property included in an earlier numbered suit pending or within one year Yes
previously terminated action in this court?

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes
pending or within one year previously ferminated action in this court?

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any eartier Yes
numbered case pending or within one year previously terminated action of this court?

 

 

 

4, Is this case a second ot successive habeas corpus, social security appeal, or pro se civil rights Yes
case filed by the same individual?

 

 

 

 

 

 

   

I certify that, to my knowledge, the within case C)is/ ¢ related to any case now pending or within one year previously tertrirefféd action in

this court except as nojed above.

 

LO fol fiver ences cnmnne soe cette sone Rf Apna eee ey . F a
om 7-9 La 25 Ae

COE EE UO ea ed

     

 

 

CIVIL: (Place a ¥ in one category only)

 

 

 

 

Federai Question Cases: B Diversity Jurisdictton Cases:
Indemnity Contract, Marine Contract, and All Other Contracts CJ 1. Insurance Contract and Other Contracts
2. FELA L] 2. Airplane Personal injury
3, Jones Act-Personal Injury 3. Assault, Defamation
4. Antitrust 4. Marine Personal Injury
5. Patent 5. Motor Vehicle Personal Injury
6, Labor-Management Relations 6. Other Personal Injury (Please specify):
7. Civil Rights 7, Products Liability
8. Habeas Corpus ["}] 8. Products Liability — Asbestos
9, Securities Act(s} Cases Li 9. Allother Diversity Cases
10. Social Security Review Cases (Please specify}:
11. All other Federal Question Cases
(Please specify):

ARBITRATION CERTIFICATION
{The effect of this certification is to remove the case fram eligibility for arbitration.)

ry Rebecca A. Solarz

, counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the slim of $150,000.00 exchusive of interest and costs:

 

 

Relief other than monetary damages is sought.

 

DATE:

 

A torney-ai-Law / Pro Se Plaintiff’
NOTE: A trial de novo will be a trial by Jury only if there bas been compliance with F.R.CP, 38,

Cty, COP e8/2088)

 

 

 

 
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Co retire tis istic Cot Page 3 of 8

 

UNITED STATES OF AMERICA
Plaintiff CIVIL ACTION NO.

¥S.

  

Devil's Alley ‘end
Defendants

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a case management track designation form specifying the track to which those defendants
believe the case should be assigned.

 

 

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C.
§2241 through §2255. ()

(b) Social Security -- Cases requesting review of a
decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. ()

(c} Arbitration -- Cases required to be designated for
arbitration under Local Civil Rule 53.2. ()

(d) Asbestos -- Cases involving claims for personal injury
or property damage from exposure to asbestos. ()

(e) Special Management -- Cases that do not fall into tracks
(a) through (d) that are commonly referred to as complex
and that need special or intense management by the court.
(See reverse side of this form for a detailed explanation of
special management cases.) ()

(f} Standard Management -- Cases that do not fall into
any one of the other tracks. i

4

I
4/29/2019 po.
Date

 

rd

Rebecca A, Solarz, Esq.

Attorney for Plaintiff, United States of America
Pennsylvania Attorney [.D. No. 315936

Suite 5000 — BNY Independence Center

701 Market Street

Philadelphia, PA 19106-1532

(215) 825-6327 (Direct)

rsolarz(@kmUawgroup.com
eee Document 1 Filed 05/28/19 Page 4 of 8

UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

 

 

UNITED STATES GF AMERICA
Plaintiff
CIVIL NO.
VS.
Devil's Alley
Defendants
COMPLAINT

The United States of America, on behalf of its Agency, the U.S. Department of
the Treasury, by its specially appointed counsel, Rebecca A. Solarz of KML LAW
GROUP, P.C., represents as follows:

1. This Court has jurisdiction pursuant to 28 U.S.C. 1345.

2. The last-known address of the Defendant, Devil's Alley (“Defendants”) is
1907 Chestnut Street, Philadelphia, PA 19103.

3. That the defendant is indebted to the plaintiff in principal amount of
$59,133.43, plus interest in the amount of $2,438.22, penalties in the amount of
$14.629.46, and administration fees in the amount of $27,508.86 for a total of
$103,709.97, A true and correct copy of the Certificate of Indebtedness is attached as
Exhibit “A” (“Certificate of Indebtedness”).

4, Demand has been made upon Defendant by Plaintiff for the sum due but

the amount due remains unpaid.

 
Case 2:19-cv-02326-CFK Document1 Filed 05/28/19 Page 5 of 8

WHEREFORE, the plaintiff demands judgment against Defendant as follows,

(A) In the amount $103,709.97,

 

(B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum
of $150.00.
(C) Interest from the date of judgment at the legal rate of interest in effect
on the date of judgment until paid in full.
(D) Costs of suit.
Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.

United States of America by and through
its specially appointed counsel

KML Law Group, P.C. ve
By: KR S/o

Rebecca A. Solarz, Esquire
BNY Independence Center
701 Market Street

Suite 5000

Philadelphia, PA 19106-1532
(215)825-6327
RSolarz@kmllaweroup.com
Case 2:19-cv-02326-CFK Document1 Filed 05/28/19 Page 6 of 8

UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA
Plaintiff CIVIL NO.
VS.
Devil's Alley
Defendant
EXHIBITS

“A” CERTIFICATE OF INDEBTEDNESS

 
Case 2:19-cv-02326-CFK Document1 Filed 05/28/19 Page 7 of 8

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. DEPARTMENT OF LABOR
WAGE AND HOUR DIVISION
CERTIFICATE OF INDEBTEDNESS

 

Devil's Ailey

1907 Chestnut Street
Philadelphia, PA 19103
TIN:

Agency Debt 1D Nos: TRFIM1600308155/1747476

| hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), including referring
matters to the U.S. Department of Justice (DOJ) for litigation, | ama custodian of records of certain files sent by
the U.S. Department of Labor, Wage and Hour Division (DOL) to Treasury for collection actions. Asa custodian of
records for Treasury, | have care and custody of records relating to the debts owed by Devil's Alley (DEBTOR) to

DOL.

The information contained in this Certificate of Indebtedness is based on documents created by an employee or
contractor of DOL based on his/her knowledge at or near the time the events were recorded, including the review
of the delinquency of back wage payments, or by an employee or contractor of Treasury based on his/her
knowledge at or near the time the events were recorded, including the review of the delinquency of back wage
payments. Treasury's regular business practice is to receive, store and rely on the documents provided by DOL,
when debts are referred to Treasury for collection activities, including litigation.

Upon completion of an investigation covering the DEBTOR’s payroll records from 12/13/2012 through
12/10/2014, DOL issued monetary violations against the DEBTOR in the amount of $59,133.43 with an annual
interest rate of 1.00% and an annual penalty rate of 6.00% for failure to pay back wages to 59 employees. On
April 23, 2015, the DEBTOR entered into a Back Wage Compliance and Payment Agreement related to the findings
but failed ta comply. According to DOL historical records the debt became delinquent on March 22, 2016.

DOL referred the claim to Treasury's Bureau of the Fiscal Service, Debt Management Services {DMS} to collect the
delinquent debt on August 27, 2016. Further, | certify thatiam familiar with Treasury's record keeping practices,
including the receipt of files from DOL.

 
Case 2:19-cv-02326-CFK Document1 Filed 05/28/19 Page 8 of 8

U.S, DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

 

ACTING ON BEHALF OF
U.S. DEPARTMENT OF LABOR
WAGE AND HOUR DIVISION
CERTIFICATE OF INDEBTEDNESS

OO

On March 26, 2019, DMS referred the claim to DO) far litigation and collection in the amount due of $59,133.43
with interest accruing daily at $1.62 and penalty accruing daily at §2.40 on the principal amount. As of April 2,
2019, the DEBTOR is indebted to the United States in the amount stated as follows:

Principal: § 59,133.43
Interest (@1.00%): § 2,438.22
Penalty (@6.00%}:  $ 14,629.46
Admin Fees: S 27,508.86
Total: $ 103,709.97

The balance stated in the case listed above is current as of April 2, 2019, including any applicable interest,
penalties, administrative fees, and OMS & DOJ fees (pursuant to 31 U.S.C. 3717(e) and 3711(g)(6), (7); 34 C.F.R.
285.12(j) and 31 C.F.R. 901.1(f}; and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746(2}, | certify under penalty of perjury that the foregoing is true and correct to the best
of my knowledge and belief based upon information provided by DOL and information contained in Treasury's

records. ( (

Regina Crisafulli
Financia! Program Specialist
U.S. Department of the Treasury
Debt Management Services

 
  

 
